 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 336McKenzie Engineering Co. and Carpenters Local Union 410, United Brotherhood of Carpenters and Joiners of America, AFLŒCIO.  Case 33ŒCAŒ11408 September 28, 2001 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS TRUESDALE AND WALSH On July 20, 2001, Administrative Law Judge Marion C. Ladwig issued the attached supplemental decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed a brief in support of the administrative law judge. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order. ORDER 1. The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, McKenzie Engineering Co., Fort Madison, Iowa, its officers, agents, successors, and assigns shall take the action set forth in section (a) of the Order by paying the discharged union employees the amounts listed next to their names for a total of $130,515.79, plus interest, and in section (b) of the Order by paying the nonunion replacement employees the amounts listed next to their names for a total of $70,091.06, plus interest. 2. Backpay and loss of benefits shall continue to ac-crue for, and on behalf of Fred Arnold, Donald Patterson, and Mark Spiekemeier until such time as Respondent McKenzie Engineering, Co. makes a valid offer of rein-statement to them.  Deborah A. Fisher, Esq., for the General Counsel. David J. Lauth and Matthew E. Klein, Esqs. (Dorsey & Whit-ney), of Minneapolis, Minnesota, for the Respondent. Marc M. Pekay, Esq., of Chicago, Illinois, for the Charging Party. SUPPLEMENTAL DECISION MARION C. LADWIG, Administrative Law Judge. This compliance proceeding (in which the compliance specification and notice of hearing was issued December 1, 1999, and a hear-ing was held November 6Œ7, 2000) involves solely an appro-priate remedy in the current case, referred to below as McKenzie 1. Therefore, the decision by the Federal circuit court in the subsequent ERISA case, discussed below, and the next subse-quent decision by the Board in McKenzie 2, also discussed below, are irrelevant to the issues in this proceeding. 1. Current case remedial issues In McKenzie Engineering Co., 326 NLRB 473 (1998) (McKenzie 1), enfd. McKenzie Engineering Co. v. NLRB, 182 F.3d 622 (8th Cir. 1999), the CompanyŠpreviously a long-standing union contractorŠdiscriminatorily discharged four members of Carpenters Local 410 on November 1, 1995, in violation of Section 8(a)(3) and (1) of the Act and hired nonun-ion replacements. The union members were journeymen Fred Arnold Jr., Donald Patterson, and Mark Spiekermeier and ap-prentice Steven Perry. They were performing marine construc-tion work, assisting two operating engineers and a boilermaker on a project to repair an icebreaker structure on the Union Elec-tric dam in the Mississippi River near Keokuk, Iowa. The Board (326 NLRB at 474) ordered the Company to offer them full reinstatement and make them whole for lost earnings and other benefits. To remedy the violations of Section 8(a)(5) and (1), the Board (326 NLRB at 474) ordered the Company to  Honor the collective-bargaining contract . . . including paying contractual wage rates, making contractually re-quired contributions to fringe benefit funds . . . and make whole all employees . . . and fringe benefit funds, with in-terest, for any losses they may have suffered as a result of the failure to honor the collective-bargaining agreement.  Enforcing McKenzie 1, the 8th Circuit Court (182 F.3d at 625Œ626) rejected the Company™s contention that its collective-bargaining agreement with Local 410 did not include the type of construction work involved in the Keokuk icebreaker pro-ject. The court concluded, based on the Board™s credibility find-ings (182 F.3d at 627Œ628), that sufficient evidence existed to support NLRB™s finding that the Company fired the four union members ﬁin furtherance of a plan to withdraw recognition from the union,ﬂ violating Section 8(a)(1) and (3). The court rejected the Company™s contentions that it fired Arnold and Perry ﬁbecause they failed to show up for workﬂ on the morn-ing of November 1, 1995, and fired Patterson and Spiekermeier ﬁbecause they engaged in a ‚work stoppage™ at the construction site that same [rainy] day.ﬂ It held (at 629) that ﬁAt the compli-ance proceeding, [the Company] will have a full opportunity to litigate the appropriateness of the NLRB™s remedy and to avoid the reinstatement obligation altogether by showing that the union carpenters would not have been hired for work on subse-quent projects,ﬂ citing Dean General Contractors, 285 NLRB 573, 573Œ575 (1987). In this compliance proceeding, the Company admitted that it ﬁmoved employees from job to job,ﬂ its counsel emphasizing, ﬁ[L]et me be absolutely clear. That is undisputed.ﬂ  (Tr. 121.) The Company, in Fort Madison, Iowa, is a small marine con-struction company, working along the Mississippi River. Presi-dent Robert McKenzie testified that he usually has five to seven employees and that about 98 percent of the time he has only one project. Since becoming incorporated in 1986, the Com-pany ﬁhas been a party to several successive collective-336 NLRB No. 26  MCKENZIE ENGINEERING CO. 337bargaining agreements with th
e union.ﬂ (Tr. 172; 182 F.3d at 
626.) The most recent of these 8(f) agreements was with the 
ﬁNorthwest Illinois & Eastern 
Iowa District Council [now 
Heartland Regional Council] of 
Carpenters (Union), for and on 
behalf of Carpenter Local Union 410,ﬂ in force from May 1, 
1994 through April 30, 1997 (GC Exh. 4, 5 and Exh. 11 p. 2 fn. 
3, 333 NLRB 905, 909 fn. 3 (2001)).  
Local 410 Business Agent Jim Decker, whose office is also 
in Fort Madison, credibly testified that his 60 or 70 members 
work ﬁQuite a bitﬂ in the Quad Cities and ﬁall over where the 
work is to be had.ﬂ He also credibly testified that when contrac-
tors in his area do work in the other areas (in the jurisdiction of 
other regional council locals), ﬁt
hey take local peopleﬂ with 
them and pay the fringe benefits back in his areaŠindicating 
that the Local 410 members continue to work under Local 
410™s collective-bargaining agreement when working in the 
Quad Cities area. In practice, as
 Decker further credibly testi-
fied, there was no ﬁlimitations on carpenters . . . working at a 
different area within the regional council.ﬂ (Tr. 267Œ269.) 
The $2.27 an hour in fringe benefits ($2.15 for the pension 
fund and 12 cents for the apprentice fund) are sent by Local 
410 to the Carpenters Fringe Benefit Funds in Chicago (Tr. 
268; GC Exh. 22). All dues are sent by Local 410 to the re-
gional council (Tr. 157). 
McKenzie testified that he has worked with members of Lo-
cal 410 for ﬁMost of my career, off and on,ﬂ that he has been 
associated with Local 410 ﬁcerta
inly . . . in the Quad Cities 
area,ﬂ and ﬁI™ve done 15, 20 percent of my work in my lifetime 
in the Quad Cit[ies] area or about north of thereﬂ (Tr. 211Œ212). 
In the ERISA case (the first subsequent case, discussed be-
low), President McKenzie testified at the Federal district 
court™s trial (GC Exh. 10 in th
is compliance proceeding) about 
the work performed by the four Local 410 members on the 
Keokuk icebreaker project. Although McKenzie testified that 
laborers and ironworkers also perform such construction work, 
he employed only union carpenters
 to assist the operating engi-neers and a boilermaker. (Tr. 19Œ21; GC Exh. 10, pp. 85, 89, 

122, 124.) 
When McKenzie was asked whether Local 410 Business 
Agent Jim Decker ever said he ﬁdidn™t think his people should 
be doing the work because it wasn™t covered by the [Local 410] 
contract,ﬂ McKenzie admitt
ed (GC Exh. 10 p. 125): 
 A. No, I didn™t discuss it in those terms. Originally 
when I met with Jim Decker, I told him what 
the job consisted of, how people had to work 
together as a team, th
at it would behoove both 
of us not to bring in a whole bunch of different 
unions . . . four unions is unbearable.
 . . . 
I don™t need to have a whole bunch of guys 
claiming work, and the business agent for the 
ironworkers is up in Burlington. I don™t even 
know his name. And the laborers™ business 
agent I don™t know, so you sort of go with who 
you know. [Emphasis added.] 
 McKenzie testified that the three journeyman carpenters did 
ﬁa little of everythingﬂ and the apprentice ﬁdid the same work 

basically that everyone else 
didﬂ (GC Exh. 10, pp. 85, 88). 
McKenzie admitted in the district court (GC Exh. 10 pp. 
125Œ126) that he would have ﬁused these [Keokuk-project un-
ion] people on the Crescent Bridge jobﬂ in Davenport, Iowa 
(one of the Quad Cities), contrary to his contention in this com-
pliance proceeding that the Quad Cities area was too far from 
Fort Madison (where the Company™
s office is located) for them 
to travel there to work, as discussed below. 
I note that (a) after McKenzie admitted in the district court 
that he would have used the union carpenters on the Crescent 

Bridge job and (b) after testifying in this proceeding, as dis-
cussed above, that he had been associated with Local 410 ﬁcer-
tainly . . . in the Quad Cities area,ﬂ having done ﬁ15, 20 per-
centﬂ of his work in his lifetime in that area or about north of 
there, he then gave conflicting testimony.  
When asked ﬁwas there ever a member of Local 410 who 
traveled that far to work on a project for you?ﬂ he first gave the 
evasive testimony, ﬁI don™t believ
e so, no.ﬂ Then when asked if 
he was saying that ﬁno members of Local 410 ever worked in 
the Quad Cit[ies] area,ﬂ he positively answered, ﬁFor me? Yes, 
that™s what I™m sayingﬂŠdespite his preceding testimony about 
been associated with Local 410 
certainly in the Quad Cities 
area. (Tr. 212.) 
The Company ignores in its br
ief this conflicting testimony 
and gives no explanation how the Company would be associ-
ated with Local 410 in the Quad Cities area, in the jurisdiction 
of Local 166, unless Local 410™s 
members were assigned there. 
I discredit McKenz
ie™s denials. 
2. Court Ruling in ERISA Case Irrelevant  
In Carpenters Fringe Benefit Funds
 of Illinois v. McKenzie 
Engineering, 217 F.3d 578, 580Œ581 (8th Cir. 2000) (the 
ERISA case, R. Exhs. 3 and 13)Šin which the General Coun-
sel of the Board was not a partyŠthe Carpenters™ Benefit 
Funds, Local 410, and Local 166 
in Rock Island, Illinois (one 
of the Quad Cities), brought an action in the Federal district 
court under ERISA and Section 301 of NLRA for unpaid con-
tributions to the pension fund and the apprenticeship training 
fund. That case arose after the Company on November 23, 1996, 
assigned its nonunion replacement crew to work on the Cres-
cent Bridge job in Davenport (across the Mississippi River 
from Rock Island). That was a year after the Company dis-
criminatorily discharged its union carpenters on November 1, 
1995, from the Keokuk icebreaker project and hired nonunion 
replacements (as held in 
McKenzie 1, above).  
The replacement employees, working in the jurisdiction of 
Local 166, were neither union carpenters represented by a sister 
local (Local 410) in the Carpenters™ Heartland Regional Coun-
cil, nor members of Local 166 or any other union. When Heart-
land Regional Council Business Ag
ent Paul Delcourt was ad-vised on December 12, 1996 that the Company™s replacement 

employees were nonunion, he sought on behalf of Local 166 to 
apply the Carpenters™ 1996Œ2001 highway and heavy construc-
tion contract to the work. See GC Exh. 11 pp. 9Œ10, cited in the 
Company™s brief (at 5). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 338The circuit court in that ERISA case, emphasizing that it was 
relying on the record before it, held (217 F.3d at 584Œ585):  
 [W]e conclude the record will not support a finding that any 
Crescent Bridge work was covered by a collective bargaining 
agreement with the Carpenters, as opposed to the Operating 
Engineers. . . . Local 150 [of the Operating Engineers] was 
willing to cover those workers under its collective bargaining 
agreement, using a work permit
 mechanism. On this record, 
[the Company] was contractually free to assign the Crescent 
Bridge work to either union, or part of the work to each union. 
 Thus, as the court emphasized, it was ruling solely on the re-
cord in that case (in which 
the Board was not a party). The 
court was therefore ruling on an issue whether the Company 
was contractually free to a
ssign the nonunion replacements™ 
work on the Crescent Bridge job to either Carpenters Local 166 
or Operating Engineers Local 150, ﬁor part of the work to each 
union.ﬂ  That clearly is not an issue in this compliance proceeding.  
In this proceeding, the assignment of nonunion replace-
ments™ work is irrelevant. In the absence of the unlawful dis-
charge of the Local 410 members, the issue of assigning work 
of nonunion replacements on the Crescent Bridge job to other 
locals would never have arisen.  
As President McKenzie admitt
ed, he would have used the Local 410 members on the Crescent Bridge job.  
The evidence is clear that (a) in the absence of the unlawful 
discharge of the Local 410 members, these union carpenters 
would have been assigned to work on the Crescent Bridge job, 
in the jurisdiction of the sister Local 166 of the Carpenters™ Heartland Regional Council and (b) they would have worked 
under Local 410™s May 1, 1994, to
 April 30, 1997, collective-bargaining agreement with the Company.  
In practice, as found, there 
was no limitations on carpenters 
working anywhere within the regional council. When local 

contractors in Local 410™s ge
ographic jurisdiction assigned Local 410 members to work in the jurisdiction of other regional 
council locals, the contractors would work under Local 410™s 
contract and pay the fringe benefits back in Local 410™s area. 

Local 166 had never claimed jurisdiction over work performed 
by Local 410 carpenters in the Quad Cities. 
The circuit court™s ruling on the Benefit Funds issue is also 
irrelevant. Reversing the judgment of the district court, the circuit court 
ruled (217 F.3d at 585Œ586) that the Benefit Funds ﬁfailed to 
prove that [their] audit report as modified by the district court 
establishes a claim for contributi
ons contractually owed by [the 
Company] under collective-barg
aining agreements with the 
Carpenters and it local unionsﬂ and that the auditor™s ﬁbare 
report is insufficient to establish breaches of the collective bar-
gaining agreements.ﬂ 
In footnote 2 (217 F.3d at 585), however, the court specifi-
cally ruled that its decision was irrelevant to the issues in this 
compliance proceeding regarding the Company™s contractual 
obligation to make Benefit Fund contributions for work cov-
ered by the Local 410 Agre
ement, ruling as follows: 
 We note that our decision re
jecting the claim for con-
tributions to the Funds is narrow. The NLRB [in 
McKenzie 1] has determined that [the Company] committed an unfair 
labor practice in firing four Local 410 carpenters from the 
Keokuk project. The Board™s compliance proceedings, 
which are not yet complete, will no doubt result in a back-
pay award for those employees, and that award may well 
include pension contributions 
to the Funds on their behalf. 
Unlike the Funds™ overbroad claim in this case, that type 

of award would clearly be co
nsistent with McKenzie™s 
contractual obligation to make contributions for work 

ﬁcovered by [the Local 410] Agreement.ﬂ 
3. Board ruling in 
McKenzie 2 case irrelevant 
In McKenzie Engineering Co., 333 NLRB 905 (2001) 
(McKenzie 2), the Board also ruled on contractual coverage of 
the nonunion replacement employee
s who worked on the Cres-
cent Bridge projectŠnot on contractual coverage of the Local 
410 members on that project if they had not been unlawfully 
discharged.  
Based on the record in that case, the Board held (id. at 906) 
that by virtue of the Company™s 1988 Section 8(f) ﬁ[memoran-
dum] collective-bargaining agreement with the Northwest Illi-
nois and Eastern Iowa 
District Council of Carpenters (the Car-
penters Union)ﬂ (GC Exh. 15 p. 29), it was ﬁbound by the 
1996Œ2001 heavy and highway construction contract between 
the Associated General Contractors of Illinois and the United 
Brotherhood of Carpenters and Joiners of America and that this agreement was applicable to the Crescent Bridge repair pro-
ject.ﬂ The Board therefore held that the Company ﬁviolated 
Section 8(a)(5) and (1) of the Act by failing and refusing to 
honor this collective-bargaining 
agreement with 
respect to the 
Crescent Bridge project.ﬂ 
The Board (id.) ordered the Company to ﬁHonor all terms of 
the [1988] memorandum agreement and its incorporated collec-

tive-bargaining contractsﬂ and ﬁMake whole all employees, 
Heartland Regional Council . . . and fringe benefit funds . . . for 
work performed on the Crescent Railroad Bridge Sheer . . . 
between December 9, 1996 and March 26, 1997, with interest 
on amounts owing.ﬂ That Board decision, of course, is irrelevant to the issues in 
this compliance proceeding.  
As indicated, this proceeding involves an appropriate remedy 
after the Company unlawfully discharged the Local 410 mem-
bers and failed to assign them to work on the Crescent Bridge 
job under the Carpenters Local 410 contract. 
Compliance Specification 
The amended paragraph 3 of the compliance specification 
(GC Exh. 19) states that the number of hours the four union 
employees would have worked
 ﬁis based on the number of 
hours worked by the employees w
ho replaced them.ﬂ It alleges 
that because of the Company™s employment practice of retain-
ing or rehiring employees from job to job, they would have 
continued to work. It further alleges that in the absence of valid 
offers of reinstatement, (1) contributions for their fringe bene-
fits continued to accrue through April 30, 1997, (2) backpay for 
Steven Perry continued to accrue through the date of his death 
on October 21, 1999 (Tr. 43; GC Exh. 20), and (3) backpay for 
Fred Arnold Jr., Donald Patte
rson, and Mark Spiekermeier 
continues to accrue through the present. 
 MCKENZIE ENGINEERING CO. 339In the compliance hearing on November 6Œ7, 2000, the 
Company stipulatedŠsubject to its
 defenses (Tr. 36, 38) that 
backpay should not be awarded 
for various periods of timeŠ 
 (1) that the methodology used in calculating the com-
pliance specification was 
reasonable (Tr. 24Œ25, 29), 
(2) to the gross backpay numbers, interim earnings, net 
backpay, and fringe benefits for the four discharged union 
members (Tr. 24, 27; GC Exhs. 16AŒD),  
(3) to the net backpay (computed by subtracting gross 
nonunion backpay from the contractual backpay) and 
fringe benefits for the nonunion 
replacements (Tr. 25, 27; 
GC Exh. 17), and 
(4) that the General Counsel has met the burden of 
showing the gross backpay (Tr. 28Œ29). 
 The compliance specification is summarized in General 
Counsel exhibit 21 for the backpay and fringe benefits of both 
the four discharged union employees and the total of 19 nonun-
ion employees shown in the comp
liance specification to have 
replaced them through April 30, 1997 (Tr. 43, 182; GC Exh. 
17).  For the union employees, GC Exh. 21 summarizes GC Exhs. 
16A-D, showing the compliance specification of backpay (Tr. 
49Œ50, 57, 74Œ75) through the last quarter of 2000 (the fourth 
quarter being merely an agreed estimate, subject to later verifi-
cation, Tr. 33Œ38), as 
well as fringe benefits to the second quar-
ter of 1997 (until the Sec. 8(f) union contract terminated April 

30, 1997). 
The total backpay due the four discharged union employees 
(the net backpay after deduction of the net interim earnings, 
plus $22,506.35 in interest to November 6, 2000) are shown in 
GC Exh. 21 as follows: 
 Fred Arnold Jr. $9,730.38, Donald Patterson $75,695.49, 

Mark Spiekermeier $44,182.06, 
and Steven Perry $7, 771.52, 
totaling $137,379.45. 
 The total fringe benefits thr
ough April 30, 1997, payable to 
the fringe benefit funds on behalf
 of the three union journey-
men, are shown in GC Exh. 21 to be $15,642.68. This brings the total backpay and fringe benefits to $153,022.13. 
The total backpay due the 
19 nonunion replacements, as 
shown by GC Exh. 21, summari
zing GC Exh. 17 covering the 
period through April 30, 1997, amounts to $61,833.96 (includ-ing $13,431.64 in interest to November 6, 2000). The total 
fringe benefits for the same period amount to $21,688.72, total-
ing $83,522.68 (Tr. 39Œ41, 51, 56, 58Œ59, 62; R. Exh. 1). 
Thus the stipulated methodology
 used in calculating the 
compliance specification, meeting the General Counsel™s bur-
den of showing the gross back
pay, produced the compliance 
specification of backpay and fri
nge benefits of $153,022.13 for 
the four discharged union members and $83,522.68 for their 19 
nonunion replacements, totaling $236,544.81 through 2000Š
but of course not any amounts accruing after that date. 
The Company contends in its brief (at 3 and 9) that ﬁThe 
remedies sought by the General Counsel are unreasonable in 

light of the issues and evidence at the hearing,ﬂ that the ﬁback-
pay and back benefit contributi
on awards should be signifi-
cantly reduced,ﬂ and that the remedies sought reach ﬁresults 
that are more punitive than remedial.ﬂ 
Company™s Defenses 
1. Work Performed by nonuni
on replacements on lock 19 
The Company contends in its brief (at 17Œ19) that ﬁ[b]ecause 
the Company would not have hired carpenters to performﬂ the 
work, the discharged union carpenters are not entitled to back-
pay for work performed by nonunion replacements on the 
Army Corps of Engineers lock 19 project for the weeks ending 
February 24 to March 16, 1996 (G
C Exh. 18 p. 1). That was 
during the time that the Company™s icebreaker project near 
Keokuk was shut down from December 7, 1995 to March 19, 
1996, because of freezing of the river. The Company does not 
contend that the union carpenters
 were unqualified to perform 
the work assisting the operating engineer, boilermaker, and 
President McKenzie on that project. 
The Company contends in its brief (at 18) that ﬁthe vast ma-
jority of the work performed on the Lock 19 job was not the 
kind of work traditionally claimed by union carpenters.ﬂ Even 
if true, the Company completely ignores the evidence, dis-
cussed above, that McKenzie did not hire union carpenters on 
the Keokuk icebreaker project to perform ﬁthe kind of work 
traditionally claimed by union ca
rpenters.ﬂ That was not his 
criterion for employing workers to assist the two operating 
engineers and the boilermaker on
 that project. McKenzie admit-
ted that he hired only union carpen
ters to assist them, and not members of the Iron Workers and Laborers unions, because ﬁI 
don™t need to have a whole bunch of guys [from different un-
ions] claiming work.ﬂ 
Moreover, McKenzie admitted (T
r. 184) that the ﬁhardest 
part of that project was getting the ice out of the work area. 
Huge amounts, I mean, ice bigger
 than the quantity in this 
room.ﬂ He later admitted (Tr. 227Œ231) that various jobs per-
formed by the nonunion replacements on the project were the 
same or similar to jobs on the Keokuk icebreaker project and 
unskilled jobs ﬁthat we all did.ﬂ 
Instead of assigning union journeymen Patterson and 
SpiekermeierŠwhom the Genera
l Counsel alleged (Tr. 45Œ46, 186; GC Exh. 18 p. 1) would have been assignedŠMcKenzie 
reassigned nonunion replacements David Clawson and Tod 
Schenck, who were working on the Keokuk icebreaker project 
before the December 7, 1995 layoff during the winter shutdown 
(Tr. 173Œ176.) There is no evidence
 that the replacements had 
any previous experience in performing the so-called ﬁvast ma-

jorityﬂ of work that was not ﬁthe kind of work traditionally 
claimed by union carpenters.ﬂ 
I reject, as unfounded, the Company contention that union 
employees Patterson and Spiekerm
eier should be denied back-
pay for the work performed by Clawson and Schenck. 
2. Work in Quad Cities area 
The Company contends in its brie
f (at 19) that because of the 
distance of about 100 miles from the Local 410 hiring hall in 
Fort Madison to the Crescent Bridge project in the Quad Cities 
and because other projects in that area continued for another 
year and a half, ﬁnone of the 
discriminatees [unlawfully dis-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 340charged union carpenters] would have been willing to make 
that 200-mile-plus daily round trip 
to work on [the] projects.ﬂ  
The Company ignores Presiden
t McKenzie™s testimony at 
the Federal district court trial in the ERISA case (Tr. 19Œ21; 
GC Exh. 10, pp. 125Œ126) that he would have ﬁused these [four 
discharged union members] on the Crescent Bridge jobﬂŠ
indicating that he had expected them to be willing to work 
there. The Company also ignores Local 410 Business Agent 
Decker™s credited testimony (Tr. 268) that his members work 
ﬁQuite a bitﬂ in the Quad Cities
 and ﬁall over where work is to 
be hadﬂŠindicating a shortage of work for his members in the 

geographic jurisdiction of Local 410. 
The Company™s records (Tr. 202, 232; GC Exh. 18 pp. 3Œ4) 
show that the Company™s nonunion crew (Michael Dooley, 
John Rea, Randall Rea, Tod Schenck, Jamey Sweeden, and 
Andrew Weir), who worked on 
the Keokuk icebreaker project, 
were reassigned first on Novemb
er 1, 1996, to the Santa Fe bridge project in Fort Madison and then on November 23, 
1996, to the Crescent Bridge job in Davenport, IowaŠ
indicating their willingness to work that far away. 
Regarding work on the Company™s other projects in the 
Quad Cities area, I note that the Company introduced in evi-
dence an incorrect Chronology of Work Projects (R. Exh. 2). 
That exhibit indicates that upon conclusion of the Crescent 
Bridge job in Davenport on Marc
h 26, 1997, the work resumed 
on the Rock Island Arsenal job in the Quad Cities area on June 

22, 1997. To the contrary, the Company™s records (R. Exh. 18 
p. 4) shows that the work resumed on April 7, 1997 (the week ending April 12), with nonunion replacements who had worked 
on the Keokuk icebreaker, Santa Fe
, and Crescent Bridge pro-
jects.  
The Company has attempted no explanation for nonunion 
replacements being willing to work that distance from where 
they were hired, but not the discharged union members. 
In its brief the Company also ignores Local 410 Business 
Agent Decker™s credited testimony that when contractors in his 
area do work in the jurisdiction of other locals in Carpenters™ 
Heartland Regional C
ouncil, ﬁthey take local
 peopleﬂ with them 
and pay the fringe benefits back in his areaŠindicating that the 

Local 410 members continue to work under Local 410™s collec-
tive-bargaining agreement when working in the Quad Cities 
area. The Company also ignores Decker™s credited testimony 
that in practice, there was no ﬁlimitation on carpenters . . . 
working at a different area within the regional council.ﬂ  (Tr. 
268.) The Company conjectures in its brief (at 19) that ﬁthe dis-
criminatees would have needed to apply to Local 166 or work 
out an arrangement with Local 166 
to permit them to work in 
the Quad Cities territory.ﬂ In doing so, the Company ignores 
the lack of evidence that any Local 410 member employed by 
either the Company or any other contractor in the area had ever 
been required to join or get a permit from Local 166 to work in 
the Quad Cities area. It was only when the Company sent non-
union replacements into the Quad Cities area that Local 166 
claimed jurisdiction over work performed by the Company™s 
employees. 
The Company does concede in its brief (at 19 fn. 8) that Fred 
Arnold (one of the four discharged union employees) did work 
in the Quad Cities area for Allied Construction after his dis-
charge, but contendsŠwithout any record supportŠthat Arnold 
performed only ﬁa small amount of wo
rk in that area. . . . [for a] 
brief stint.ﬂ The Company™s own evidence (R. Exhs. 5Œ6) 

shows that after Arnold was discharged, he worked for Allied 
Construction a total of about 
40 months (nearly 3½ years). 
When asked if this work was in the Quad Cities, he merely 

answered, ﬁSome of it was, some of it was localﬂ and ﬁI don™t knowﬂ for what period of time in the Quad Cities (Tr. 133, 

135). The Company offered no evidence to support its conten-
tion that Arnold worked in the Quad Cities area only ﬁa small 
amountﬂ or for only a ﬁbrief stint.ﬂ  
The Company further contends in its brief (at 20) that ﬁthe 
discriminatees™ actions indicate that they had no interest in 
working regularly in the Quad Cities.ﬂ It cites the irrelevant 

evidence that they failed to look for work and register with 
Local 166 and the unemployment office in the Quad CitiesŠ
outside the jurisdiction of Loca
l 410, where they were regis-
tered both at the union hiring 
hall and at State unemployment 
offices (R. Exhs. 5, 7, 9). The Company contends that a ﬁvast 
majorityﬂ of their work after th
eir November 1, 1995 discharge 
was within 30 miles of the Local 410 hiring hall in Fort Madi-
son, ﬁalthough they did travel as far as 50 to 60 miles to one or 
two jobsites within the Local 410 geographic jurisdiction.ﬂ  
There is no relevant evidence that the discharged Local 410 
members would have refused empl
oyment in the Quad Cities 
area if offered by the Company.  
I find reject this unsupported defense. 
3. Demolition work on Crescent bridge job 
The Company contends in its brief (at 21Œ22) that during the 
demolition work on the Crescent Bridge job from January 6 to 

February 5, 1997, the discha
rged union carpenters should not 
be awarded backpay because it
 ﬁsimply was not carpenters™ 
workﬂ and ﬁthe Company would not have hired carpentersﬂ to 
perform the work. As found above, however, that was not the criterion for 
McKenzie™s hiring employees to 
assist the operating engineers 
and boilermaker in performing the work on the Keokuk ice-
breaking project. He had hired only union carpentersŠand not 
ironworkers or laborersŠbecause 
ﬁI don™t need to have a whole 
bunch of guys [from different 
unions] claiming work.ﬂ More-
over, nonunion replacements were
 already assisting the operat-
ing engineers (including operatin
g engineer Jerry Russell, hired 
December 15, 1996, Tr. 195; R. Exh 12) and the boilermaker 
who were performing the demolition work that began in De-
cember 1996 (Tr. 237Œ239, 241, 248). 
On November 23, 1996, the Company (after completing the 
Keokuk icebreaker project on November 1 and the Santa Fe job 
in Fort Madison on November 23) had reassigned its crew of 
six nonunion replacements to work on the Crescent Bridge job 
(GC Exh. 18 pp. 3Œ4). For about the first 2-1/2 or 3 weeks they 
assisted the operating engineer 
and boilermaker in moving the 
Company™s barges and construc
tion equipment, behind a tow-
boat, upriver through the ice to 
the Crescent Bridge and in re-
pairing the ice damage to the boat and barges. The Company 
then began performing the demolition work, but little progress 
 MCKENZIE ENGINEERING CO. 341was made because of the ﬁbitterly coldﬂ weather, forcing a 
shutdown on December 18, 1996. (Tr. 203, 237Œ239, 256Œ257.) 
On December 14, 1996, as discussed below, President 
McKenzie raised from $12 to 
$15 the wage rate of nonunion 
replacements Daniel Oliver, Randall Rea, Jamey Sweeden, and 

Andrew Weir, who were then assisting the operating engineer 
and boilermaker who were performing the demolition work. 
When the demolition work resumedŠnot on January 6 (as 
incorrectly shown on the Chronolog
y of Work Projects, R. Exh. 
2), but on January 13, 1997 (the week ending January 18, GC 

Exh. 18 p. 4)Šnonunion replacem
ents Daniel Oliver, Randall 
Rea, and Jamey Sweeden, as well as Andrew Weir, continued 
assisting the work of the operating engineers and boilermaker, 
who were operating the ﬁclam she
lls, excavators and big, heavy 
equipmentﬂ (Tr. 203Œ204).  
Although a company exhibit (R. Exh. 12) shows that Weir 
continued working until July 12, 2000, his earnings since the 
December 18, 1996 weather shutdown are not included for 
backpay purposes in the complia
nce specification (GC Exhs. 17, 18), because he joined the Laborers union (Tr. 194). The 
stipulated methodology for calc
ulating gross backpay was to 
exclude ﬁemployees who are affiliations with other unionsﬂ (Tr. 

46Œ47). When asked what the Laborers rate of pay was, 
McKenzie testified he thought $
18, ﬁsomething like thatﬂ (Tr. 
201). Regarding the type of work the three nonunion replacements 
and laborer Weir were performi
ng, McKenzie testified that 
ﬁthere™s a lot of ice formation when you do this operation,ﬂ that 
the crew was ﬁcleaning the barges offﬂ to prevent machines 
from slipping off the barges, that 
ﬁthere™s a lot of debris around 
there [that would fall off] and they™re continually shoveling this 

ice and debris back into the river.ﬂ McKenzie testified that this 
work required no partic
ular skills, ﬁJust musc
le and eyesight.ﬂ  
(Tr. 241Œ242.) 
Thus, there is no evidence indi
cating that the discharged un-
ion members would not have c
ontinued to be employed in 
January 1997 to assist the operating engineers and boilermaker 

who were performing the demolition work.  Nonunion re-
placements had already been assisting them in December, and 
the work merely involved laborers™ work, which the discharged 
union carpenters had also performed on the Keokuk icebreaker 
project. I reject, as unfounded, the c
ontention that ﬁno backpay or 
benefit contributions should be 
awarded to the discriminateesﬂ 
for the unskilled work performed
 by the nonunion replacements 
during the January demolition work through February 5, 1997. 
4. Backpay after addendum to operating  
engineers™ contract 
a. The contention 
The Company contends in its brief (at 22Œ25):  
 The Discriminatees should not be awarded backpay or 
back benefits for the period from February 6, 1997 
through the end of the Crescent Bridge Project [in March 
1997] because the Discriminatees would not have worked 
on the project after the Company assigned the work to the 
operating engineers union. 
 Concerning this contention, the Company points out (at 5) 
that when President McKenzie was asked to use Local 166 

carpenters on the job, the ﬁCompany decided not to use Local 
166 carpenters and, on February 6, 1997, the Company as-
signed the work instead to Local 150 (Rock Island) of the oper-
ating engineers union, a union with which the Company had a 
longstanding (more than 30 years) relationship.ﬂ 
b. The work assignment As found, on December 12, 1996, after the Company began 
attempting to perform demolition work on the Crescent Bridge 
job, Heartland Regional Council Business Agent Delcourt was 
advised that the Company™s replacement employees were non-
union. Delcourt sought on behalf of Carpenters Local 166 to 
apply the Company™s adopted 1996Œ2001 contract between the 

AGC of Illinois and the Brotherhood of Carpenters (GC Exh. 
15) to the work being performed
 by the nonunion 
replacements. As part of President McKenzie negative response, he took 
four actions:  (1) On December 13, 1996, he attempted to terminate prema-
turely the Company™s May 1, 1994 to April 30, 1997 contract 
with the Carpenters™ District 
Council on behalf of Local 410, 
under which the Company had paid $18.65 an hour to union 
foreman Donald Patterson, $17.65 to union members Fred Ar-
nold and Mark Spiekermeier, and $8.33 to union apprentice 
Steven Perry (Tr. 49Œ50). The letter to Local 410 Business 
Agent Jim Decker (GC Exh. 2a) read:  
 By this letter, McKenzie Engineering Co. terminates 
any and all agreements with Carpenters Local 410 and its 
affiliates as of the above date. 
 (2) On December 14, 1996, when four nonunion replace-
ments being paid $12 an hour (D
aniel Oliver, Randall Rea, 
Jamey Sweeden, and Andrew Weir) remained on the Crescent 
Bridge job, McKenzie raise their wage rate to $15 an hour, 
retroactive to the beginning of the week, December 9 (GC 
Exhs. 17 pp. 1, 4 and 18 p. 4).  
(3) After the December 18, 1996, weather shutdown, 
McKenzie employed as a member
 of the Laborers union one of 
the nonunion replacements, Weir, 
who continued working until 
July 12, 2000 (Tr. 194; R. Exh. 12). 
(4) On February 6, 1997, according to McKenzie, he signed 
an addendum to Operating Engineers Local 150™s dredge main-
tenance agreement, to remain in effect until the end of the 
Crescent Bridge project, which was completed by March 26, 
1997 (R. Exh. 2).  
Without explanation, the Co
mpany failed to produce and 
place in evidence the addendum. Local 150™s dredge mainte-
nance agreement is in evidence (GC Exh. 12), but the only 
addendum to the agreement in evidence (GC Exh. 13) is the 
one McKenzie signed a year earlier on January 8, 1996. There 
is no evidence to corroborate Mc
Kenzie™s testimony that the 
February 6, 1997 addendum wa
s actually in writing. 
c. McKenzie™s conflicting testimony 
At the compliance hearing, President McKenzie gave differ-
ent versions of what the addendum provided. On direct exami-
nationŠin the absence of the addendum in evidenceŠhe testi-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 342fied in response to the following questions by company counsel 
(Tr. 204Œ205): 
 Q. [BY MR. LAUTH] Mr. McKenzie, is it accurate 
that as of February 6, 1997, the remaining work at the 
Crescent Bridge project was assigned to the operating en-
gineers? 
A. Yes it was. 
Q. And, you signed a contract with the operating engi-
neers at that time? 
A. Yes, I did. 
Q. Was the remainder of the work on that project paid 
at the Operating Engine
ers™ Contract rate? 
A. Correct, yes. 
Q. And, for all of the remaining work on that project, 
did you make all benefit cont
ributions that were required 
under the Operating Engineers™ Contract. 
A. Yes, I did. 
 In fact, the evidence shows that the work assisting the 
operating engineers and boilermaker, who were performing the remaining construction work after February 6, 1997, was as-
signed to the nonunion replacements, Daniel Oliver, Randall 
Rea, and Jamey Sweeden, and to 
Andrew Weir, who had joined the Laborers union (Tr. 248Œ249). The work performed by the 
three nonunion replacements continue
d to be paid at their pre-
vious nonunion rate, which McKenzie had raised from $12 to 

$15 an hour on December 14, 1996.  All benefit contributions 
required by the Operating Engineers contract were not paid. It 
is stipulated that the contribu
tions were made for only one of 
the three nonunion replacements, Sweeden. (Tr. 258, 264; GC 

Exhs. 17 p. 2 and 18 p. 4.) 
McKenzie then gave conf
licting testimony on cross-
examination. 
McKenzie claimed that he paid nonunion replacement Ran-
dall Rea $12 an hour after signing the Operating Engineers 
addendum on February 6, 1997. But when asked about the $15 
rate (shown on GC Exh. 17 p. 1Œ2), he admitted (Tr. 258), 
ﬁThat™s correct. They were given a raiseﬂ (but in December, not 
on February 6). 
Although McKenzie admitted th
at Rea™s wage rate went 
back down to $12 an hour in April 1997 (after completion of 
the Crescent Bridge job in Ma
rch), McKenzie claimed, ﬁI 
wouldn™t know,ﬂ when asked if R
ea ever joined the Operating 
Engineers.  He next testified,
 ﬁI don™t believe he didﬂ and 
ﬁThat™s my understandingﬂ that
 he did not. Only then did 
McKenzie admit knowledge that R
ea did not work as an operat-
ing engineer. He admitted that Rea worked as a permit em-
ployee under the Operating Engin
eers™ contract.  (Tr. 258Œ259.) 
Earlier at the compliance hearing (Tr. 251), before McKenzie 
made this admission, he testified that when he signed a contract 
with the Operating Engineers on February 6, 1997, Sweeden 
became an apprentice operating engineer and was still paid $12 
an hour. This testimony is clearly fals
e.  Sweeden was not paid $12 
an hour on the Crescent Bridge job after February 6. The record 
(GC Exhs. 17 pp. 1Œ2, 4 and 18 p. 4) shows that like Daniel 
Oliver and Randall Rea, Sweeden™s nonunion wage rate had 
been raised from $12 to $15 an hour on December 14, 1996. 
Also, Sweeden™s $15 rate shows th
at McKenzie™s claim that he 
hired Sweeden as an apprentice operating engineer was like-
wise false. Instead, like Oliver and Rea, Sweeden worked as a 
permit employee under the Oper
ating Engineers contractŠnot 
as either an apprentice or a member of the Operating Engineers.  
The $15-an-hour nonunion earnings of Oliver, Rea, and 
Sweeden are shown on the company records (GC Exhs. 17 p. 2, 
4 and 18 p. 4, on which the stip
ulated compliance specification 
of gross backpay is based) for the weeks ending December 14, 
1996, to March 1, 1997.  Their earnings on the Crescent Bridge 
job (as well as the earnings of then laborer Weir) for the weeks 
after March 1, however, are 
not shown on GC Exhs. 17 and 18 
for backpay purposes.  
The apparent reason is that when the Company made benefit 
contributions in March to the Op
erating Engineers on behalf of 
Sweeden, it undoubtedly reported 
(as McKenzie falsely testi-
fied) that Sweeden was an apprentice member of the Operating 

Engineers. I note that there is no provision in the Local 150 
contract for an apprenticeship program, for apprenticeship 
rates, or for making benefit cont
ributions on behalf of appren-
tices (GC Exhs. 12, 13). 
As found, the stipulated methodology for calculating gross 
backpay was to exclude ﬁemploye
es who had affiliations with 
other unionsﬂ (Tr. 46Œ47). Evidently, the Company™s record of 
the report to the Operating Engineers benefit fund after March 
1, 1997, that Sweeden was a member of the Operating Engi-
neers (although false) was considered sufficient to show on the 
company records in March that the three replacements ﬁhad 
affiliationsﬂ with Local 150. 
The Company makes no attempt to reconcile McKenzie™s 
different versions of what the February 6, 1997 addendum pro-
vided. Whether the addendum was oral, or in writing and not 
produced at the hearing, the evidence is clear that the arrange-
ment was for nonunion replacemen
ts Oliver, Rea, and Sweeden 
to continue performing the work for the remainder of the Cres-
cent Bridge job, with no change is their nonunion $15 wage 

rate, and for the Company to make benefit contributions on 
behalf of only one of them, Sw
eeden, whom McKenzie falsely 
claimed to be an apprentice operating engineer being paid $12 
an hour. Thus, the nonunion replacements 
remained on the job after 
the Company purportedly ﬁassigned the workﬂ to the Operating 
Engineers on February 6, 1997. There was no change in their 
conditions of employment, except that the Company in March 
made fringe benefit contributions on behalf of one of the re-
placements, Jamey Sweeden, to the Health and Welfare and 
Pension Fund (GC Exh. 12 p. 1) of the Operating Engineers, 
although he was not a member. 
d. Irrelevant defense In support of its defense that 
no ﬁbackpay or benefit contri-
butionsﬂ should be awarded to 
the discriminatees after the 
Company ﬁassigned the workﬂ on February 6, 1997, to the Op-
erating Engineers, the Company contends in its brief (at 22) 
that the Federal circuit court ﬁhas held that the Company prop-
erly assigned the remainder of 
the workﬂ on that date to the 
Operating Engineers, and the union members™ ﬁclaim for back-
 MCKENZIE ENGINEERING CO. 343pay and back fringe benefits is therefore barred by the doctrine 
of res judicata.ﬂ 
To the contrary, as found above, the circuit court™s decision 
in the subsequent ERISA case, as well as the Board™s decision 
in the subsequent 
McKenzie 2 case, is irrelevant to the issues in 
this compliance proceeding.  
I reject the Company™s unsupported defense. 
5. Union members working after expiration of 
 Local 410 contract 
The Company contends in its brief (at 26Œ27): 
 The Discriminatees should not be awarded backpay for 
work performed by the Company 
in Local 410™s jurisdic-
tion after April 30, 1997 because the Company™s contract 
with Local 410 expired and th
e Discriminatees would not 
have worked for the Company on a nonunion basis. [Em-

phasis added.] 
 As worded, this defense is not that the unlawfully discharged 
union members would have refused to work for the Company 
on a nonunion basis after April 30, 1997. It does not refer to them working after that date in the Quad Cities, 
outside the 
jurisdiction of Local 410. 
The apparent reason is that at the time Carpenters Local 410 
contract expired on 
April 30, 1997,
 carpenter journeymen Fred 
Arnold Jr., Donald Patterson, and Mark Spiekermeier were all unemployed. Arnold was unemployed from 
February 3 until May 27, 1997 (R. Exh. 7). Patterson was unemployed from 
November 25, 1996 until July 3, 1997
 (R. Exh. 5). Spiekermeier 
was unemployed from 
December 17, 1996 until May 27, 1997
 (R. Exh. 9). The Company™s own exhibits show that they were 
seeking work (R. Exhs. 5, 7, 9), and there is no evidence that 
the union members would have refused to work for the Com-
pany after April 30, 1997, if the Company had offered them 
employment. 
The Company is instead contending in its brief (at 26Œ27) 
that the union members would have refused to work for the 
Company on a long-term job over a year later after the April 
30, 1997 contract expiration and after completion of the Com-
pany™s Phillips Oil job in Bettendorf, Iowa, one of the Quad 
Cities, during the week ending May 30, 1998 (Tr. 211; GC Exh. 
18 p. 5; R. Exh. 2).  
The Company™s next job, which was in Local 410™s jurisdic-
tion, was its second project at 
the Union Electric Dam in Keo-
kuk, a long-term job nearer the 
employees™ homes. The project 
began the week ending June 6, 1998, and was still in progress 
over 2 years later at the time of the compliance hearing on No-
vember 6Œ7, 2000 (Tr. 209;
 GC Exh. 18 p. 5Œ14). 
Of course, it is merely a conjecture that the discharged union 
employees would have refused an offer to work nonunion on 
that long-term project. 
In making this contention, the Company assumes that in the 
absence of its unlawful discharge of the union members on 
November 1, 1995, McKenzie w
ould still have sent Local 410 
the Company™s February 13, 1997 letter (GC Exh. 2b) terminat-
ing the Local 410 contract on its April 30, 1997 expiration date, 
instead of following its previous longstanding practice of oper-
ating as a union contractor. The Company also assumes that 
after the assumed expiration of 
the Local 410 contract, it would 
not have assigned the union members to work in the Quad Cit-
ies area, contrary to the above findings. 
I find that in the absence of supporting evidence and particu-
larly because of the shortage of work for the union journeymen 
in the jurisdiction of Local 410 after their unlawful discharge 
(R. Exhs. 5, 7, 9), the Company has failed to prove that the 
discharged union members would have refused to work long-
term for the Company on a nonunion basis. 
I therefore reject this unsupported defense. 
6. Calculating union members™ backpay 
The Company contends in its brief (at 27): 
 Even if the Discriminatees should be awarded backpay for work in the Local 410 jurisdiction after the expiration 
of the contract, the backpay 
should not be calculated at 
contract rates.  The Company™s own exhibit (R. Exh. 14) shows that it was 
paying as high as $18 to $20 to the following nonunion re-

placements: Richard Murphy ($18 and $20), Keith Sowers 
($18, $18.50, and $19), and Anthony Stevenson ($18, $19, and 
$19.50). Furthermore, President 
McKenzie testified (Tr. 201) 
that $18, ﬁsomething like thatﬂ was the wage rate being paid 

members of the Laborers union, employees Marvin Tripp (Tr. 

219), Steward (Tr. 194), and Andrew Weir (Tr. 194). 
Yet the Company contends in its brief (at 27Œ28) that ﬁany 
backpay for this period [after the April 30, 1997 contract expi-
ration] should be calculated usi
ng the average wage rate that 
the Company paid its nonunion employeesŠ$15.80 per hour,ﬂ 
citing Respondent Exhibit 14. That exhibit shows that the non-
union wages included wage rates 
as low as $7, $8, $10, $12, 
$12.50, and $13.50 an hour. 
Thus, the Company is contending that the wage rate used to 
determine backpay for the experienced union journeymen 

($18.65 for Donald Patterson who was employed as foreman, 
and $17.65 for Fred Arnold Jr. a
nd Mark Spiekermeier) should 
not be calculated in relation to 
the higher wage rates being paid 
experienced nonunion replacements and members of the Labor-ers union. Instead, the Company is contending that the backpay 
rate must be lowered by averag
ing in the wages of inexperi-
enced, unskilled, and less sk
illed nonunion replacements.  
In view of the evidence that the Company was paying as 
high as $18 to $20 for nonunion replacements and had begun to 

employ Laborers at a rate higher than the Carpenters™ journey-
man rate, I find that the Company has failed to show that the 
$18.65 rate for the journeyman foreman (Tr. 74Œ75) and the 
$17.65 rate for the other union journeymen were unreasonable. 
Therefore those rates in the Co
mpliance Specification ﬁcannot 
be declared to be arbitrary or unreasonable in the circumstances 
involved.ﬂ  
NLRB v. Brown & Root, Inc.
, 311 F.2d 447, 452 
(8th Cir. 1963). 
I reject this company defense. 
7. Limiting backpay to average tenure 
The Company contends in is brief (at 12Œ17): 
 The Discriminatees should only be awarded backpay 
and back benefit contributi
ons for a period of 31 weeks 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 344[from November 1, 1995 until June 6, 1996], which is the 
average tenure of a nonsupervis
ory employee at McKenzie 
Engineering.  That is, the Company is contending that the backpay for the 
unlawfully discharged union members should end over a year 
before Local 410™s contract
 expired on June 30, 1997.  
The Company cites no authority to support such an extreme 
position of limiting backpay to av
erage tenure, under the exist-ing circumstances. The position fails to take into account the 
very high turnover of the lowe
r paid nonunion replacements. In 
fact, most of the nonunion repl
acements worked very few 
weeks and 11 of them worked only 1 week or less, including 5 

who worked only 1 day, Ronald Berry, Steven Cullen, Brian 
Holvet, Riordan, and Todd Sim
ons (Tr. 196, 218Œ220; GC Exh. 
17; R. Exh. 12). 
The Company erroneously contends in its brief (at 10Œ11) 
that the General Counsel™s seeking ﬁmore than five years of 
backpay for the discriminatees
ﬂ is based on ﬁthe assumption 
that each of the discriminatees
 would have worked for [the 
Company] on each of its projects for the entire five year pe-
riod.ﬂ To the contrary, the General Counsel seeks backpay only 
for the union members who would have worked on the Com-
pany™s jobs (GC Exhs. 17, 18; R. Exh. 2). 
Of course, there is no certainty, even considering the poor 
employment opportunities for the union employees in the area 
after their discharge, that they would have accepted all assign-
ments to work (GC Exhs. 17, 18; R. Exh. 2)  
 (a) on the Keokuk icebreaker project at the Union 
Electric dam for the weeks ending 
November 8 to Decem-
ber 21, 1995,  (b) on the Army Corps of Engineers Lock 19 project 
for the weeks ending 
February 24 to March 16, 1996
,  (c) on the Keokuk icebreaker project for the weeks 
ending March 23 to November 2, 1996,
  (d) on the Santa Fe job in Fort Madison for the weeks 
ending November 9 to November 23, 1996,
 (e) on the Crescent bridge job in Davenport (in the 
Quad Cities) for the weeks ending 
November 30 to De-cember 21, 1996,
 (f) on the Crescent bridge job for the weeks ending 
January 18 to March 1, 1997
, (g) on the Rock Island (Quad Cities) Arsenal job for 
the weeks ending 
April 12, 1997 to March 21, 1998
 (the 
weeks ending July 5, 1997 to March 21, 1998 being omit-
ted from the Compliance Specification, without explana-
tion), (h) on the Phillips Oil job in Bettendorf (in the Quad 
Cities) for the weeks ending 
May 9 to May 30, 1998
, and  
(i) on the second Keokuk project at the Union Electric 
dam for the week ending July 7, 1998 through
 the date of 
the compliance hearing on 
November 6Œ7, 2000
.  On the other hand, none of the discharged union members 
was given an opportunity to work on the projects, and there is 
no way to positively determined 
whether they would have re-
fused to accept assignmen
ts on the projects.  
By hiring only replacements si
nce the discharges, the Com-
pany created uncertainty whether the union members would 
have performed the available work on the Company™s projects 
if they had not been discharged. It is well established that in a 
backpay proceeding when uncerta
inty exists, the uncertainty 
should be resolved in favor of the wronged party rather than the 
wrongdoer. Cobb Mechanical Contractors
, 333 NLRB 1168 (2001); and Atlanta Limousine, Inc., 328 NLRB 257 fn. 3 (1999). I reject the Company defense that the unlawfully discharged 
union members should be awarded backpay and benefits for 
only 31 weeks, which is less that 1 year. 
Regarding adequacy of the remedy, I note that the stipulated 
methodology for calculating gross backpayŠexcluding the 
earnings of ﬁemployees who ha
d affiliations with other un-
ionsﬂŠhas precluded the inclusion of earnings, for backpay 
purposes, of members of the Laborers union who, like the non-
union replacements and also the union members before their unlawful discharge, were employ
ed to assist the operating en-
gineers and boilermaker. 
After Carpenters Local 166 sought to apply its contract to 
work being performed in December 1996 by the nonunion re-
placements on the Crescent Bridge
 job, as found, the Company 
began employing members of the Laborers union as replace-
ments. For example, Andrew Weir worked as a nonunion re-
placement from August 18 to December 18, 1996 (the week 
ending December 21, 1996). He joined the Laborers union and 
worked until July 12, 2000Ša total of 206 weeks (nearly 4 
years) until July 12, 2000. Hi
s earnings while working as a Laborers member have not been included in the compliance specification. (GC Exh.
 17; R. Exh. 12.) 
Thus, the General Counsel does not seek any remedy for the 
worked performed by members of the Laborers union after 
December 21, 1996. 
8. Efforts to seek interim employment 
The Company contends in its brief (at 29Œ31) that union 
journeyman Mark Spiekermeier was unemployed a total of 12 

months in a 16 month period, showing that he ﬁdid not make 
reasonable efforts to seek inte
rim employmentﬂ to ﬁadequately 
mitigate his damages.ﬂ 
In making this contention the Company ignores evidence in-
dicating a shortage of work also for the two other discharged 

union journeymen.  
Spiekermeier was unemployed for 
5 1/2 months
 from De-cember 29, 1995 to June 14, 1996
. During that time, journey-
man Donald Patterson was unemployed over 
4 months
, from 
January 17 to May 24, 1996. Journeyman Fred Arnold Jr. was 
unemployed 
2 1/2 months from January 22 to April 9, 1996
. (R. 
Exhs. 5, 7, 9.) 
Spiekermeier™s next long peri
od of unemployment was for 
5½ months from December 16, 1996 to May 27, 1997
. Patter-
son was unemployed (
1 1/2 months longer) for 7 months from 
November 25, 1996 to July 3, 1997. Arnold was unemployed 
for 3 3/4 months from February 3 to May 27, 1997
. (R. Exhs. 5, 
7, 9.) 
There is no contention that journeymen Patterson and Arnold 
were not diligently seeking work
, despite their long periods of unemployment. 
 MCKENZIE ENGINEERING CO. 345In the meantime, Spiekermeier applied regularly at both Car-
penters Local 410 hiring hall and the State unemployment of-
fice. Being referred by Local 410, he worked on a short job 
with Graham Construction before his first long period of unem-
ployment. He worked for employer Willard Jackson until his 
next unemployment, which lasted 
5 weeks, and for Allied Con-
struction until his second long period of unemployment. After 
that, he worked twice for Allied Construction, and also worked 
for employers Menefee Drywall, Frank Millard, and Greystone. 
After that he worked for Allied Construction for a whole year 
before working for Lankford Cons
truction and Allied Construc-
tion for short times, then for Allied Construction for most of 

2000. The Company failed to prove that Spiekermeier was not dili-
gently seeking work or that he refused any available employ-
ment. Clearly, after the General Counsel had shown the gross 
amount of backpay due Spiekermeier, the Company did not 
sustain it burden ﬁto establish facts which would negative the 
existence of [the employer™s] liability to [the] employee or 
which would mitigate that liability.ﬂ  
NLRB v. Brown & Root, 
Inc., 311 F.2d 447, 454 (8th Cir. 1963). 
I reject the Company unsupported defense. 
9. Court ruling in ERISA case 
Concerning the Compliance Specification for the payment of 
fringe benefits, the Company agai
n contends in its brief (at 33Œ
35) that the General Counsel™s request for back fringe benefit 
contributions is barred by res 
judicata and should be barred. 
To the contrary, as found above, the Eighth Circuit Court™s 
decision in the ERISA case is irre
levant to the issues in this 
compliance proceeding. 
10. Backpay and back benefits for all employees 
As discussed above, the Board (326 NLRB at 474) ordered 
that the Company both (a) offer full reinstatement to the dis-
charged Local 410 members and make them whole for lost 
earnings and other benefits, to remedy the Section 8(a)(3) 
violations, and (b) honor the Local 410 agreement, ﬁincluding 
paying contractual wage rates,
 making contractually required 
contributions to the fringe 
benefit fundsﬂ and ﬁmake whole 
all [emphasis added] . . . and fring
e benefit fundsﬂ to remedy the 
Section 8(a)(5) violations. 
The Company contends in its brief (at 35, 37): 
 Backpay should not be awarded to all of the [nonunion 
replacements] and all of the discriminatees because such 
an award will result in overpayment by [the Company]. 
 . . . .  
 It is inappropriate to order the Company to pay back-
pay to all of the discriminatees and all of the [nonunion 

replacements] because, absent the illegal discrimination, 
many of the [replacements] would not have worked for the 
Company at all. Instead, the award of backpay to the [re-
placements] should 
be limited to t
hose employees who 
would have been hired 
even if
 the discriminatees were 
working for the Company. Thus, in a week in which [the 
Company] employed six [replacements] on its crew, back-
pay should be awarded to the 
four discriminatees and two 
[replacements]. 
 To the contrary, the Board has long held that when an em-
ployer unlawfully discharges 
union employees and replaces 
them with nonunion replacements, the 
employer is required to 
give backpay not only to discharg
ed employees but also to all 
the nonunion replacements. 
Blumenfeld Theatres Circuit
, 240 NLRB 206, 207, 218Œ219 (1979), enfd. mem. 626 F.2d 865 (9th Cir. 1980). 
Relying on 
Blumenfeld
, the Board held in 
Ad-Art, Inc
., 290 
NLRB 590, 590Œ591, 611 (1988), that ﬁ[a]ll replacementsﬂ 
performing the work must be made whole, ruling that ﬁDeter-
mination of the identity of any replacement employees who are 
not included in the arbitrator™s 
remedy [granting backpay to the 
union employees] may be made in 
the compliance stage of this 
proceeding.ﬂ 
The Board went further in 
J.R.R. Realty Co.
, 301 NLRB 473, 
473Œ474 fn. 2, 481Œ482 (1991), enfd. mem. 955 F.2d 764 (D.C. 
Cir. 1992), cert. denied 506 U.S. 829 (1990).  In that case the 
Board ruled that the employer 
must not only give backpay to 
the discharged union employees
 and all the nonunion replace-
ments, but must also make contri
butions to the benefit funds for 
ﬁsix positions,ﬂ even though ﬁthere were at any time no more 
than four replacements employ
ed.ﬂ Six union employees had 
been employed, and the union contract provided that before 
reducing its force, the employer ﬁmust provide the Union with 
4 weeks™ written notice.ﬂ 
11. Calculating nonunion re
placements™ backpay 
Article 15, section 2 of the Local 410 contract provides that 
when four or more journeymen are employed, one must be an 
apprentice ﬁwhen available,ﬂ and that the assignment of appren-
tices ﬁshall be determined and governed by the Joint Apprentice 
Committeeﬂ (GC Exh. 4 p. 11). 
Although the Company had no apprentice program, none of 
the nonunion replacements was an
 apprentice, and no appren-tices were available, the Company contends in its brief (at 37Œ

39) that backpay for some of the replacements should be calcu-lated at an apprentice rate, be
cause several of them had ﬁap-prentice-levelﬂ skills. This, of course, does not qualify them as 
apprentices. Therefore, the Local 410 contract required that all 
the nonunion replacements of th
e unlawfully discharged union 
members must be paid at the journeyman rate. 
I reject this contention as unfounded. 
CONCLUSIONS OF LAW 
Having stipulated that the methodology used in calculating 
the compliance specification was reasonable and that the Gen-
eral Counsel has met the burden of showing the gross backpay, 
the Company has failed to meet its burden of establishing facts 
in this compliance proceeding th
at would negative the existence 
of its liability for  
1. The unlawful discharge on 
November 1, 1995, of mem-
bers of Carpenters Local 410 in 
violation of Section 8(a)(3) and 
(1) of the Act, failing to offe
r them reinstatement and make 
them whole for lost earnings and other benefits, and failing to 
make contributions on their behalf
 to the fringe benefit funds.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 3462. Not honoring the Local 410 collective-bargaining contract 
in violation of Section 8(a)(5), failing to pay the nonunion re-
placements the contractual wage rate and to make them whole, 
and failing to make contributions on their behalf to the fringe 
benefits funds. On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
1 ORDER The Respondent, McKenzie Engineering Co., Fort Madison, 
Iowa, its officers, agents, successors, and assigns, shall make 
the following payments in accordance with the National Labor 
Relations Board™s Decision and Order in 326 NLRB 473, 474 
(1998), plus interest on all payments as computed in 
New Hori-zons for the Retarded
, 283 NLRB 1173 (1987): 
(a) Make whole discharged union employees Fred Arnold, 
Donald Patterson, Mark Spieke
rmeier, and Steven Perry by 
paying the following amounts for backpay that accrued from 
November 1, 1995, through the 
first 3 weeks of October 2000, 
and additional backpay that will have accrued from then until 
the Respondent offers them fu
ll and immediate reinstatement (excepting Perry who died October 21, 1999), and make whole 

the fringe benefit funds by paying
 them the total fringe benefits 
that accrued from November 1, 1995, through April 30, 1997:
                                                          
 1 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
Employee Backpay  Fringe Benefits 
 Fred Arnold $8,757.56 $4,264.87 
Donald Patterson 64,106.43   5,951.94 
Mark Spikermeier 36,298.02   5,425.87 
Steven Perry  5,711.10           0.00 
 (b) Make whole the following employees hired as nonunion 
replacements by payi
ng them the following amounts for back-
pay and make whole the fringe benefit funds by paying them 
the total fringe benefits: 
 Employee Backpay  Fringe Benefits 
 Ronald Berry    $45.20        $18.16 
John Briggs 2,535.10   1,011.29 
David Clawson        0.00       506.21 
Lester Click    392.20      335.96 
Steven Cullen      45.20       18.16 
Michael Dooley 6,257.90  2,472.03 
Brian Holvet      45.20       18.16 
Jack Landes    477.00     404.06 
Carl Leggett    226.00       90.80 
James Leggett    135.60       54.48 
Michael McCarl    406.80     163.44 
Daniel  Oliver 6,739.20  3,066.77 
John Rea  1,685.61     620.85 
Randall Rea 8,713.01  3,744.37 
Tod Schenck 7,925.66  3,674.00 
Kevin Siemens 1,247.24      489.19 
Todd Siron      45.20       18.16 
Jamey Sweeden 7,505.99   3,352.79 
Andrew Weir 3,974.21  1,629.86 
